Warner, Chief Justice.
The defendant was indicted for the offense of an assault with intent to murder and on his trial therefor was found guilty. A motion for a new trial was mjade by the defendant, on the ground that the verdict was contrary'to law and the evidence, and for newly discovered evidence since the trial, which motion was overruled by the court, and the defendant excepted.
The assault was committed in the night, and the only point made upon the evidence was as to the identity of the defendant. The jury were satisfied from the evidence before them that the defendant committed the assault and cut the prosecutor with his knife as alleged in the indictment, and in our judgment, there was sufficient evidence, as disclosed by the record, to sustain their verdict under the law. The newly discovered evidence was not of that character which would autho*365rize any court to grant a new trial on that ground. There was no error in overruling the motion for a new trial.
Let the judgment of the court below be affirmed.